DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6-7, 14, 18-20 objected to because of the following informalities:  In the claim 4 lines 1-2 recited “a plurality of contiguous intersections of the plurality of intersection” should read as “the plurality of contiguous intersections of the plurality of intersection” because the limitation previously discloses in the claim 1 lines 20-21. In the claim 6 lines 1-2 recited “a plurality of contiguous intersections of the plurality of intersection” should read as “the plurality of contiguous intersections of the plurality of intersection” because the limitation previously discloses in the claim 1 lines 20-21. In the claim 7 lines 2-3 recited “an intersection of the plurality of intersection of the road network” should read as “an intersection of the plurality of intersection of the road network” because the limitation previously discloses in the claim 1 lines 16. In the claim 14 cited “HardwareId data, …., VehicleYear data, WeightClass data, VehicleType data, …., TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data” should read as “Hard ware Id data, …., Vehicle Year data, Weight Class data, Vehicle Type data, …., Trip ID data, Intersection Id data, Time zone Name data, Event Start Time UTC data, Event End Time UTC data, Event Start Time Local data, Event End Time Local data, Starting Location data, Entry Cardinal data, Exit Cardinal data, Street Name Entry data, Street Name Exit data, Signal Used data, Turn Signals data, Travel Time data, Travel Distance data, Travel Speed data, Running Time data, Running Speed data, Max Speed data, Min Speed data, Stop Time Total data, Number Of Stops data, Time From First Stop data, Distance From First Stop data, Core Distance data, Max Acceleration data, and Min Acceleration data.” Because the word glue together. Also, examiner suggest applicant to define the abbreviate term like VIN, ID, UTC, min and max.  In the claim 18 recited “HardwareId data, ………, Model data, VehicleYear data, WeightClass data, VehicleType data, …….., IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data” should read as “Hardware Id data, ………, Model data, Vehicle Year data, Weight Class data, Vehicle Type data, …….., Intersection Id data, Time zone Name data, Event Start Time UTC data, Event End Time UTC data, Event Start Time Local data, Event End Time Local data, Starting Location data, Entry Cardinal data, Exit Cardinal data, Street Name Entry data, Street Name Exit data, Signal Used data, Turn Signals data, Travel Time data, Travel Distance data, Travel Speed data, Running Time data, Running Speed data, Max Speed data, Min Speed data, Stop Time Total data, Number Of Stops data, Time From First Stop data, Distance From First Stop data, Core Distance data, Max Acceleration data, and Min Acceleration data”  because the word glue together. Also, examiner suggest applicant to define the abbreviate term like VIN, ID, UTC, min and max. In the claim 19 recited “PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips” should read as “Percentage Stopping, Avg Travel Speed, Avg Running Speed, Avg Total Time Stopped, Avg Total Time Stopped No Zero, Avg Travel Time, Avg Time From First Stop, Avg Number Of Stops, Avg Number Of Stops No Zero, Avg Distance From Intersection To First Stop, Percent Of Volume By Vehicle Class, and Number Of Trips.” because the word glue together. Also, examiner suggest applicant to define the abbreviate term like Avg and No. In the claim 20 recited “PercentageStopping, corridor AvgTravelSpeed, corridor AvgRunningSpeed, corridor AvgTotalTime Stopped, corridor AvgTotalTimeStoppedNoZero, corridor AvgTravelTime, corridor AvgTimeFromFirstStop, corridor AvgNumberOfStops, corridor AvgNumberOfStopsNoZero, corridor AvgDistanceFromIntersectionToFirstStop, corridor PercentOfVolumeByVehicleClass, and corridor NumberOfTrips” should read as “Percentage Stopping, corridor Avg Travel Speed, corridor Avg Running Speed, corridor Avg Total Time Stopped, corridor Avg Total Time Stopped No Zero, corridor Avg Travel Time, corridor Avg Time From First Stop, corridor Avg Number Of Stops, corridor Avg Number Of  Stops No Zero, corridor Avg Distance From Intersection To First Stop, corridor Percent Of Volume By Vehicle Class, and corridor Number Of Trips” because the word glue together. Also, examiner suggest applicant to define the abbreviate term like Avg and No.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15 and 18 of U.S. Patent No. 11403938. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17381330 is reject with the Non-Statutory Double Patenting with above US Patent No 11403938. because the above US Patent is mainly claiming the traffic associated with the plurality of intersection corresponding to the road network and telematic data and the instant application is also claimed a similar concept. Therefore, it’s obviously to one of ordinary skill in the art to utilize above US Patent to reject Non-statutory double patenting with the instant application.  Please see the non-statutory double patenting table below. 
Claims 1 and 7-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15 and 18 of copending Application No. 17381290 (reference application). Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17381353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common. The instant application 17381330 is reject with Non-Statutory Double Patenting with above copending applications because the above copending applications mainly claim the traffic associated with the plurality of intersection corresponding to the road network and telematic data and the instant application is also claimed a similar concept. Therefore, it’s obviously to one of ordinary skill in the art to utilize above copending applications to reject Non-statutory double patenting with the instant application.  Please see the non-statutory double patenting table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Non-Statutory double Patenting table:
Instant application No. 17381330
Copending application No.17381353
1. A method for providing traffic metrics for a corridor of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor.
1. A traffic analytics system comprising a first datastore and a processing resource, the traffic analytics system configured for: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor.

2. The method of claim 1 wherein forming corridor metrics data includes forming traffic metrics data for each pair of contiguous intersections of the plurality of contiguous intersections indicative of traffic metrics for each pair of contiguous intersections.
2. The traffic analytics system of claim 1 wherein forming corridor metrics data includes forming traffic metrics data for each pair of contiguous intersections of the plurality of contiguous intersections indicative of traffic metrics for each pair of contiguous intersections.

3. The method of claim 1 wherein forming corridor metrics data includes forming cumulative metric data indicative of one or more sequences of contiguous intersections of the plurality of contiguous intersections indicative of traffic metrics for the one or more sequences of contiguous intersections.
3. The traffic analytics system of claim 1 wherein forming corridor metrics data includes forming cumulative metric data indicative of one or more sequences of contiguous intersections of the plurality of contiguous intersections indicative of traffic metrics for the one or more sequences of contiguous intersections.
4. The method of claim 1 wherein processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor includes processing trip metadata and corridor data, the corridor data indicative of the plurality of intersections defining the corridor.
4. The traffic analytics system of claim 1 wherein processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor includes processing trip metadata and corridor data, the corridor data indicative of the plurality of intersections defining the corridor.
5. The method of claim 4 wherein corridor data is provided by a user.
5. The traffic analytics system of claim 4 wherein corridor data is provided by a user.
6. The method of claim 1 wherein processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming traffic metrics data indicative of corridor metrics for the corridor includes, processing trip metadata associated with each contiguous intersection of the plurality of contiguous intersections for forming intersection metrics data indicative of intersection metrics for each thereof, and processing intersection metrics data for each contiguous intersection of the plurality of contiguous intersections for forming corridor metrics data.
6. The traffic analytics system of claim 1 wherein processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming traffic metrics data indicative of corridor metrics for the corridor includes, processing trip metadata associated with each contiguous intersection of the plurality of contiguous intersections for forming intersection metrics data indicative of intersection metrics for each thereof, and processing intersection metrics data for each contiguous intersection of the plurality of contiguous intersections for forming corridor metrics data.
7. The method of claim 1 wherein processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least an intersection of the plurality of intersections of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming point data indicating a point representing a location of the road network subzone, for each intersection of the plurality of intersections, processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups, and for each point of a non-core subzone of the first plurality of non-core subzones grouped in a same group as points of an intersection core, mapping the non-core subzone to a corresponding intersection of the intersection core.
7. The traffic analytics system of claim 1 wherein processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least an intersection of the plurality of intersections of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming point data indicating a point representing a location of the road network subzone, for each intersection of the plurality of intersections, processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups, and for each point of a non-core subzone of the first plurality of non-core subzones grouped in a same group as points of an intersection core, mapping the non-core subzone to a corresponding intersection of the intersection core.
8. The method of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes, for at least a road network subzone, processing road network data for determining a centre point of the road network subzone.
8. The traffic analytics system of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes, for at least a road network subzone, processing road network data for determining a centre point of the road network subzone.
9. The method of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes clustering the corresponding points into groups using a spatial clustering algorithm.
9. The traffic analytics system of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes clustering the corresponding points into groups using a spatial clustering algorithm.
10. The method of claim 1 wherein forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones includes, for each vehicle of a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on a journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of a location of the road network subzone, a label of the road network subzone, and intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping trip data to an intersection of the plurality of intersections of the road network; and processing each trip data instance of trip data for forming trip metadata.
10. The traffic analytics system of claim 1 wherein forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones includes, for each vehicle of a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on a journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of a location of the road network subzone, a label of the road network subzone, and intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping trip data to an intersection of the plurality of intersections of the road network; and processing each trip data instance of trip data for forming trip metadata.
11. The method of claim 10 wherein for each vehicle of the plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data, includes, for at least a vehicle, selecting at least a sequence of third vehicle data instances including a third vehicle data instance indicating ignition status of the vehicle is OFF, immediately followed by a third vehicle data instance indicating an ignition status of the vehicle is ON and the vehicle has a speed greater than Okm/h, immediately followed by one or more third vehicle data instances indicating the vehicle is ON, immediately followed by a third vehicle data instance indicating ignition status of the vehicle is OFF.
11. The traffic analytics system of claim 10 wherein for each vehicle of the plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data, includes, for at least a vehicle, selecting at least a sequence of third vehicle data instances including a third vehicle data instance indicating ignition status of the vehicle is OFF, immediately followed by a third vehicle data instance indicating an ignition status of the vehicle is ON and the vehicle has a speed greater than Okm/h, immediately followed by one or more third vehicle data instances indicating the vehicle is ON, immediately followed by a third vehicle data instance indicating ignition status of the vehicle is OFF.
12. The method of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, the at least a first sequence of journey data instances including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
12. The traffic analytics system of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, the at least a first sequence of journey data instances including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
13. The method of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; selecting a second sequence of journey data instances including at least a journey data instance corresponding to a non-core subzone mapped to the first intersection immediately preceding the at least a first sequence of journey data instances; forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
13. The traffic analytics system of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; selecting a second sequence of journey data instances including at least a journey data instance corresponding to a non-core subzone mapped to the first intersection immediately preceding the at least a first sequence of journey data instances; forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
14. The method of claim 10 wherein forming trip metadata comprises forming trip metadata including one or more of. HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
14. The traffic analytics system of claim 10 wherein forming trip metadata comprises forming trip metadata including one or more of. HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
15. The method of claim 14 wherein forming EntryCardinal data comprises determining a bearing between position data corresponding to a first instance of corresponding trip data located in an intersection core and an immediately preceding instance of corresponding journey data and creating EntryCardinal data indicative of the bearing.
15. The traffic analytics system of claim 14 wherein forming EntryCardinal data comprises determining a bearing between position data corresponding to a first instance of corresponding trip data located in an intersection core and an immediately preceding instance of corresponding journey data and creating EntryCardinal data indicative of the bearing.
16. The method of claim 14 wherein forming ExitCardinal data includes, determining a bearing between position data corresponding to a last instance of corresponding trip data located in an intersection core and an immediately following instance of corresponding journey data; and creating ExitCardinal data indicative of the bearing.
16. The traffic analytics system of claim 14 wherein forming ExitCardinal data includes, determining a bearing between position data corresponding to a last instance of corresponding trip data located in an intersection core and an immediately following instance of corresponding journey data; and creating ExitCardinal data indicative of the bearing.
17. The method of claim 6 wherein processing trip metadata associated with each contiguous intersection of the plurality of contiguous intersections for forming intersection metrics data indicative of intersection metrics for each thereof includes, selecting a subset of trip metadata based on filter data for forming filtered trip metadata, a subset of trip metadata associated with each of the plurality of intersections; and processing filtered trip metadata for providing traffic metrics for the plurality of contiguous intersections.
17. The traffic analytics system of claim 6 wherein processing trip metadata associated with each contiguous intersection of the plurality of contiguous intersections for forming intersection metrics data indicative of intersection metrics for each thereof includes, selecting a subset of trip metadata based on filter data for forming filtered trip metadata, a subset of trip metadata associated with each of the plurality of intersections; and processing filtered trip metadata for providing traffic metrics for the plurality of contiguous intersections.
18. The method of claim 17 wherein selecting a subset of trip metadata based on filter data for forming filtered trip metadata includes selecting a subset of trip metadata based on filter data including one or more of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
18. The traffic analytics system of claim 17 wherein selecting a subset of trip metadata based on filter data for forming filtered trip metadata includes selecting a subset of trip metadata based on filter data including one or more of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
19. The method of claim 1 wherein forming intersection metrics data comprises forming intersection metrics data including one or more of: PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
19. The traffic analytics system of claim 1 wherein forming intersection metrics data comprises forming intersection metrics data including one or more of: PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
20. The method of claim 18 wherein forming corridor metrics data includes forming corridor metrics including one or more of: corridor PercentageStopping, corridor AvgTravelSpeed, corridor AvgRunningSpeed, corridor AvgTotalTime Stopped, corridor AvgTotalTimeStoppedNoZero, corridor corridor AvgTravelTime, corridor AvgTimeFromFirstStop, corridor AvgNumberOfStops, corridor AvgNumberOfStopsNoZero, corridor AvgDistanceFromIntersectionToFirstStop, corridor PercentOfVolumeByVehicleClass, and corridor NumberOfTrips.
20. The traffic analytics system of claim 18 wherein forming corridor metrics data includes forming corridor metrics including one or more of: corridor PercentageStopping, corridor AvgTravelSpeed, corridor AvgRunning Speed, corridor AvgTotalTimeStopped, corridor AvgTotalTimeStoppedNoZero, corridor corridor AvgTravelTime, corridor AvgTimeFromFirstStop, corridor AvgNumberOfStops, corridor AvgNumberOfStopsNoZero, corridor AvgDistanceFromIntersectionToFirstStop, corridor PercentOfVolumeByVehicleClass, and corridor NumberOfTrips.


Non-Statutory Double Patenting Table:
Instant application No. 17381330
Copending application No. 17381290
US Patenting No. 11403938
1. A method for providing traffic metrics for a corridor of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor.
1. A traffic analytics system comprising a first datastore and a processing resource, the traffic analytics system configured for: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a first intersection of the intersection of the plurality of intersections for forming traffic metrics data indicative of intersection metrics for the first intersection.
1. A method for providing traffic metrics for a first intersection of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining an area occupied by the road network, the road network including a plurality of intersections including the first intersection of the road network and a second intersection of the road network; processing the first road network data for labelling each road network subzone as one of a core subzone or a non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones, respectively, and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to the first and second intersections of the road network and storing an indication thereof in the first road network data; forming a first subset and a second subset of core subzones of the first plurality of core subzones, each of the first and second subset of core subzones defining a geographic area occupied by an intersection core of the first intersection of the road network and the second intersection of the road network, respectively; processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first intersection of the road network and the second intersection of the road network; forming second road network data including the first road network data and the mapping of each non-core subzone of the first plurality of non-core subzones; forming trip metadata dependent on the second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with the first intersection of the road network for forming traffic metrics data indicative of intersection metrics for the first intersection.
7. The method of claim 1 wherein processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least an intersection of the plurality of intersections of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming point data indicating a point representing a location of the road network subzone, for each intersection of the plurality of intersections, processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups, and for each point of a non-core subzone of the first plurality of non-core subzones grouped in a same group as points of an intersection core, mapping the non-core subzone to a corresponding intersection of the intersection core.
2. The traffic analytics system of claim 1 wherein processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least an intersection of the plurality of intersections of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming point data indicating a point representing a location of the road network subzone, for each intersection of the plurality of intersections, processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups, and for each point of a non-core subzone of the first plurality of non-core subzones grouped in a same group as points of an intersection core, mapping the non-core subzone to a corresponding intersection of the intersection core.
2. The method of claim 1 wherein processing the first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first intersection of the road network and the second intersection of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming representative point data indicating representative points representing a location of the road network subzone, for each intersection of the plurality of intersections, processing representative point data of a corresponding intersection core and representative point data of the first plurality of non-core subzones for clustering corresponding representative points into groups, and for each representative point of a non-core subzone of the first plurality of non-core subzones grouped in a same group as representative points of an intersection core, mapping the non-core subzone to the corresponding intersection of the intersection core.
8. The method of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes, for at least a road network subzone, processing road network data for determining a centre point of the road network subzone.
3. The traffic analytics system of claim 2 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes, for at least a road network subzone, processing road network data for determining a centre point of the road network subzone.
3. The method of claim 2 wherein, processing the representative point data of the corresponding intersection core and the representative point data of the first plurality of non-core subzones for clustering the corresponding representative points into groups includes, for at least a road network subzone, processing road network data for determining a centre point of the road network subzone.
9. The method of claim 7 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes clustering the corresponding points into groups using a spatial clustering algorithm.
4. The traffic analytics system of claim 2 wherein processing point data of a corresponding intersection core and point data of the first plurality of non-core subzones for clustering corresponding points into groups includes clustering the corresponding points into groups using a spatial clustering algorithm.
4. The method of claim 2 wherein processing the representative point data of the corresponding intersection core and the representative point data of the first plurality of non-core subzones for clustering the corresponding representative points into groups includes clustering the corresponding representative points into groups using a spatial clustering algorithm.
10. The method of claim 1 wherein forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones includes, for each vehicle of a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on a journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of a location of the road network subzone, a label of the road network subzone, and intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping trip data to an intersection of the plurality of intersections of the road network; and processing each trip data instance of trip data for forming trip metadata.
6. The traffic analytics system of claim 1 wherein forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones includes, for each of a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on a journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of a location of the road network subzone, a label of the road network subzone, and intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping the trip data to an intersection of the plurality of intersections of the road network; and processing each trip data instance of the trip data for forming trip metadata.
6. The method of claim 1 wherein forming the trip metadata dependent on the second road network data and the third vehicle data corresponding to the first plurality of road network subzones includes, for a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating that the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing the journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on the journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of a location of the road network subzone, a label of the road network subzone, and an intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping trip data to at least one or both of the first intersection of the road network and the second intersection of the road network; and processing each trip data instance of the trip data forming trip metadata.
11. The method of claim 10 wherein for each vehicle of the plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data, includes, for at least a vehicle, selecting at least a sequence of third vehicle data instances including a third vehicle data instance indicating ignition status of the vehicle is OFF, immediately followed by a third vehicle data instance indicating an ignition status of the vehicle is ON and the vehicle has a speed greater than Okm/h, immediately followed by one or more third vehicle data instances indicating the vehicle is ON, immediately followed by a third vehicle data instance indicating ignition status of the vehicle is OFF.
7. The traffic analytics system of claim 6 wherein for a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data, includes, for at least a vehicle, selecting at least a sequence of third vehicle data instances including a third vehicle data instance indicating ignition status of the vehicle is OFF, immediately followed by a third vehicle data instance indicating an ignition status of the vehicle is ON and the vehicle has a speed greater than Okm/h, immediately followed by one or more third vehicle data instances indicating the vehicle is ON, immediately followed by a third vehicle data instance indicating ignition status of the vehicle is OFF.
7. The method of claim 6 wherein for the plurality of vehicles corresponding to the third vehicle data, selecting at least the first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from the first undrivable state to the second drivable state to the third undrivable state for forming journey data, includes, for at least a vehicle, selecting at least a sequence of third vehicle data instances including a third vehicle data instance indicating ignition status of the vehicle is OFF, immediately followed by a third vehicle data instance indicating the ignition status of the vehicle is ON and the vehicle has a speed greater than 0 km/h, immediately followed by one or more third vehicle data instances indicating the vehicle is ON, immediately followed by a third vehicle data instance indicating ignition status of the vehicle is OFF.
12. The method of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, the at least a first sequence of journey data instances including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
8. The traffic analytics system of claim 6 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, the at least a first sequence of journey data instances including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not the same intersection; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
8. The method of claim 6 wherein selecting the subsets of journey data instances for forming the trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, at least the first sequence of journey data instances including at least one journey data instance corresponding to a core subzone that is mapped to the first intersection of the road network, and immediately followed by a journey data instance mapped to the second intersection of the road network, wherein the second intersection of the road network and the first intersection of the road network are not the same intersection of the road network and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
13. The method of claim 10 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not a same intersection; selecting a second sequence of journey data instances including at least a journey data instance corresponding to a non-core subzone mapped to the first intersection immediately preceding the at least a first sequence of journey data instances; forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
9. The traffic analytics system of claim 6 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to a first intersection immediately followed by a journey data instance mapped to a second intersection, wherein the second intersection and the first intersection are not the same intersection; selecting a second sequence of journey data instances including at least a journey data instance corresponding to a non-core subzone mapped to the first intersection immediately preceding the at least a first sequence of journey data instances; forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances; and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
9. The method of claim 6 wherein selecting the subsets of journey data instances for forming the trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to the first intersection of the road network, and immediately followed by a journey data instance mapped to the second intersection of the road network, wherein the second intersection and the first intersection are not the same intersection and selecting a second sequence of journey data instances including at least a journey data instance corresponding to a non-core subzone mapped to the first intersection of the road network immediately preceding the at least a first sequence of journey data instances and forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances, mapping each trip data instance to the first intersection of the road network and storing an indication of the mapping therein.
14. The method of claim 10 wherein forming trip metadata comprises forming trip metadata including one or more of. HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
10. The traffic analytics system of claim 6 wherein forming trip metadata includes forming trip metadata selected from a group of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, Di stanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
10. The method of claim 6 wherein forming the trip metadata includes forming trip metadata selected from a group of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, TripID data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
15. The method of claim 14 wherein forming EntryCardinal data comprises determining a bearing between position data corresponding to a first instance of corresponding trip data located in an intersection core and an immediately preceding instance of corresponding journey data and creating EntryCardinal data indicative of the bearing.
11. The traffic analytics system of claim 10 wherein forming EntryCardinal data comprises determining a bearing between position data corresponding to a first instance of corresponding trip data located in an intersection core and an immediately preceding instance of corresponding journey data and creating EntryCardinal data indicative of the bearing.
11. The method of claim 10 wherein forming the EntryCardinal data comprises determining a bearing between position data corresponding to the first instance of corresponding trip data located in the core and the immediately preceding the instance of the corresponding journey data and creating EntryCardinal data indicative of the bearing.
16. The method of claim 14 wherein forming ExitCardinal data includes, determining a bearing between position data corresponding to a last instance of corresponding trip data located in an intersection core and an immediately following instance of corresponding journey data; and creating ExitCardinal data indicative of the bearing.
12. The traffic analytics system of claim 10 wherein forming ExitCardinal data includes, determining a bearing between position data corresponding to a last instance of corresponding trip data located in an intersection core and an immediately following instance of corresponding journey data; and creating ExitCardinal data indicative of the bearing.
12. The method of claim 10 wherein forming the ExitCardinal data comprises determining a bearing between position data corresponding to the last instance of corresponding trip data located in the core and the immediately following instance of the corresponding journey data and creating ExitCardinal data indicative of the bearing.
17. The method of claim 6 wherein processing trip metadata associated with each contiguous intersection of the plurality of contiguous intersections for forming intersection metrics data indicative of intersection metrics for each thereof includes, selecting a subset of trip metadata based on filter data for forming filtered trip metadata, a subset of trip metadata associated with each of the plurality of intersections; and processing filtered trip metadata for providing traffic metrics for the plurality of contiguous intersections.
13. The traffic analytics system according to claim 1 wherein processing trip metadata associated with the first intersection for providing traffic metrics data indicative of intersection metrics for the first intersection further includes, selecting a subset of trip metadata associated with the first intersection for forming filtered trip metadata; and processing filtered trip metadata for providing traffic metrics for the first intersection.
14. The traffic analytics system of claim 13 wherein selecting a subset of trip metadata for forming filtered trip metadata includes selecting a subset of trip metadata dependent on filter data.
13. The method according to claim 1 wherein processing the trip metadata associated with the first intersection of the road network for providing the traffic metrics data indicative of intersection metrics for the first intersection of the road network further includes selecting a subset of trip metadata associated with the first intersection of the road network for forming filtered trip metadata and processing filtered trip metadata for providing traffic metrics for the first intersection of the road network.
14. The method of claim 13 wherein selecting the subset of trip metadata for forming the filtered trip metadata includes selecting a subset of trip metadata dependent on filter data.
18. The method of claim 17 wherein selecting a subset of trip metadata based on filter data for forming filtered trip metadata includes selecting a subset of trip metadata based on filter data including one or more of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
15. The traffic analytics system of claim 14 wherein filter data is selected from a group of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
15. The method of claim 14 wherein the filter data is selected from a group of: HardwareId data, VIN data, Make data, Model data, VehicleYear data, WeightClass data, VehicleType data, Vocation data, IntersectionId data, TimezoneName data, EventStartTimeUTC data, EventEndTimeUTC data, EventStartTimeLocal data, EventEndTimeLocal data, StartingLocation data, EntryCardinal data, ExitCardinal data, StreetNameEntry data, StreetNameExit data, SignalUsed data, TurnSignals data, TravelTime data, TravelDistance data, TravelSpeed data, RunningTime data, RunningSpeed data, MaxSpeed data, MinSpeed data, StopTimeTotal data, NumberOfStops data, TimeFromFirstStop data, DistanceFromFirstStop data, CoreDistance data, MaxAcceleration data, and MinAcceleration data.
19. The method of claim 1 wherein forming intersection metrics data comprises forming intersection metrics data including one or more of: PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
18. The traffic analytics system of claim 1 wherein forming intersection metrics data includes forming intersection metrics data selected from a group of: PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
18. The method of claim 1 wherein forming the intersection metrics data includes forming intersection metrics data selected from a group of: Percentage Stopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTimeStoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
20. The method of claim 18 wherein forming corridor metrics data includes forming corridor metrics including one or more of: corridor PercentageStopping, corridor AvgTravelSpeed, corridor AvgRunningSpeed, corridor AvgTotalTime Stopped, corridor AvgTotalTimeStoppedNoZero, corridor corridor AvgTravelTime, corridor AvgTimeFromFirstStop, corridor AvgNumberOfStops, corridor AvgNumberOfStopsNoZero, corridor AvgDistanceFromIntersectionToFirstStop, corridor PercentOfVolumeByVehicleClass, and corridor NumberOfTrips.
18. The traffic analytics system of claim 1 wherein forming intersection metrics data includes forming intersection metrics data selected from a group of: PercentageStopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTime StoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.
18. The method of claim 1 wherein forming the intersection metrics data includes forming intersection metrics data selected from a group of: Percentage Stopping, AvgTravelSpeed, AvgRunningSpeed, AvgTotalTimeStopped, AvgTotalTimeStoppedNoZero, AvgTravelTime, AvgTimeFromFirstStop, AvgNumberOfStops, AvgNumberOfStopsNoZero, AvgDistanceFromIntersectionToFirstStop, PercentOfVolumeByVehicleClass, and NumberOfTrips.



	                               Examining Comment
There is currently no prior arts rejection at this given time the understood invention. Once non-statutory double patenting issues are corrected examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Reschka et al. US 20200310450; Guo et al. US 20200294394; Fowe US 20200258381; Zeplin et al. US 20200098253; Wang et al. US 20200073381; Newman et al. US 20190294979; Yokoyama et al. US 20170053529; Carlsson et al. US 20120310691 and Christensen et al. US 8935036 are the closest arts.
Allowable Subject Matter
Claims 1-20 are allowed once non-statutory double patenting issue and 112 issue are corrected.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method for providing traffic metrics for a corridor of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor.".
Prior arts of record fail to disclose “A method for providing traffic metrics for a corridor of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining a geographic area occupied by a road network, the road network including a plurality of intersections; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to an intersection of the plurality of intersections of the road network and storing an indication thereof in the first road network data; forming a plurality of subsets of core subzones of the first plurality of core subzones, each thereof defining a geographic area occupied by an intersection core of an intersection of the plurality of intersections; processing first road network data for mapping each non-core subzone of the first plurality of non- core subzones to at least an intersection of the plurality of intersections; forming second road network data including the first road network data and an indication of the at least an intersection of the plurality of intersections of the road network to which each non-core subzone of the first plurality of non-core subzones is mapped; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with a plurality of contiguous intersections of the plurality of intersections of the road network defining the corridor for forming corridor metrics data indicative of corridor metrics for the corridor.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-20 depend on and further limit of independent claim 1, therefore claims 2-20 are considered allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683